NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KOLELA MPOYO,                                   No.    19-17562

                Plaintiff-Appellant,            D.C. No. 2:17-cv-04307-SPL

 v.                                             MEMORANDUM*

FIS MANAGEMENT SERVICES, LLC,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Kolela Mpoyo appeals pro se from the district court’s summary judgment in

his action alleging federal claims related to the termination of his employment.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Diaz v. Eagle

Produce Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Mpoyo’s Genetic

Information Nondiscrimination Act (“GINA”) and Family and Medical Leave Act

(“FMLA”) claims because Mpoyo failed to raise a genuine dispute of material fact

as to whether his genetic information was shared with defendant or whether he

requested FMLA leave. See 42 U.S.C. § 2000ff(4) (defining “genetic

information”), § 2000ff-1(a)(1) (requirements for a GINA claim); Bachelder v. Am.

W. Airlines, Inc., 259 F.3d 1112, 1125 (9th Cir. 2001) (employees must notify

employers in advance when they plan to take FMLA-covered leave).

      The district court properly granted summary judgment on Mpoyo’s

Americans with Disabilities Act (“ADA”), Age Discrimination in Employment Act

(“ADEA”), and Title VII claims because Mpoyo failed to establish a prima facie

case of discrimination on the basis of disability, age, or national origin. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973) (setting forth

burden-shifting framework under which plaintiff bears the initial burden to

establish a prima facie case of discrimination); Curley v. City of N. Las Vegas, 772

F.3d 629, 632 (9th Cir. 2014) (McDonnell Douglas framework applies to ADA

discrimination claim); Diaz, 521 F.3d at 1207 (McDonnell Douglas framework

applies to ADEA discrimination claim).

      The district court did not abuse its discretion by denying Mpoyo’s motion

for leave to amend his complaint because Mpoyo failed to show “good cause.”


                                          2                                       19-17562
Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-09 (9th Cir. 1992)

(setting forth standard of review and explaining that a plaintiff seeking amendment

after the deadline set forth in the scheduling order must demonstrate good cause).

       The district court did not abuse its discretion by striking Mpoyo’s untimely

opposition to the motion for summary judgment, or by denying Mpoyo’s motion to

strike the motion for summary judgment. See United States v. $133,420.00 in U.S.

Currency, 672 F.3d 629, 637 (9th Cir. 2012) (setting forth standard of review);

Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir. 2010) (district

court has inherent power to control its docket, including power to strike items from

the docket); Bias v. Moynihan, 508 F.3d 1212, 1223 (9th Cir. 2007) (“Broad

deference is given to a district court’s interpretation of its local rules.”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                            3                                     19-17562